Citation Nr: 1436937	
Decision Date: 08/18/14    Archive Date: 08/27/14	

DOCKET NO.  10-37 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for lumbar spine herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome, right sciatica, and radiculopathy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran had active duty for training with the Missouri Army National Guard from January to June 2007, with additional active military service from April 2008 to April 2009.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that rating decision, the RO awarded service connection and a 20 percent evaluation for lumbar spine herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome, right sciatica, and radiculopathy, effective from April 17, 2009, the date following the Veteran's discharge from service.

In a decision of January 2013, the Board denied entitlement to service connection for benign essential tremors.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for tendonitis of the right foot, as well as an initial evaluation in excess of 20 percent for lumbar spine herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome, right sciatica, and radiculopathy.  

In a subsequent decision of January 2014, the Board denied entitlement to service connection for tendonitis of the right foot.  At that same time, the Board remanded for additional development the issue of entitlement to an initial evaluation in excess of 20 percent for lumbar spine herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome, right sciatica, and radiculopathy.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is not currently manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

2.  The Veteran's service-connected low back disability is currently productive of moderate, but no more, incomplete paralysis of the right sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for the Veteran's service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5243 (2013).

2.  The criteria for a separate initial evaluation of 20 percent, but no more, for radiculopathy of the right sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.124a and Part 4, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veteran's Claims Assistance Act of 2000 (VCAA) have been met.  Moreover, as service connection, an initial rating, and an effective date have been assigned for the Veteran's service-connected low back disability, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) have also been met.  Currently, there is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks an increased evaluation for service-connected lumbar spine herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome, right sciatica, and radiculopathy.  In pertinent part, it is contended that manifestations of that disability are more severe than currently evaluated, and productive of a greater degree of impairment than is reflected by the 20 percent schedular evaluation now assigned.  It is further contended that, in addition to the 20 percent evaluation currently in effect for the Veteran's service-connected low back disability, he is entitled to a separate and distinct evaluation for radiculopathy of his right lower extremity resulting from that low back disability.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id., at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and any part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the Schedule of Ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation & Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

In that regard, in a rating decision of August 2009, the RO granted service connection (and a 20 percent evaluation) for lumbar spine herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome, right sciatica, and radiculopathy, effective from April 17, 2009, the date following the Veteran's discharge from service.  The Veteran voiced his disagreement with the assignment of that 20 percent rating, and the current appeal ensued.  

The Board observes that, at the time of a VA medical examination in June 2009, the Veteran complained of daily pain extending from his right hip to his right foot.  Physical examination revealed a normal gait and posture, though there was some evidence of mild side herding to the right.  Range of motion measurements of the thoracolumbar spine showed forward flexion to 60 degrees, with extension to 20 degrees, right and left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 15 degrees.  Following repetition, there was no evidence of any additional loss of range of motion of the Veteran's thoracolumbar spine.  However, the Veteran did complain of pain and fatigue, as well as some weakness, lack of endurance, and incoordination.  Lower extremity motor function was described as within normal limits, but lower extremity sensory function showed some evidence of neuralgia.  At the time of examination, there was decreased sensation to pinprick throughout the Veteran's right thigh.  However, position sense was within normal limits, as was vibratory sense and two-point discrimination.  Left and right knee and ankle reflexes were within normal limits, and there was no evidence of any bowel or bladder dysfunction.  The pertinent diagnosis noted was lumbar spine herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome and involvement of the sciatic nerve.  

At the time of a subsequent VA spine examination in October 2012, range of motion measurements showed forward flexion to 75 degrees, with extension to 15 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  Following repetitive use testing, range of motion measurements showed forward flexion to 75 degrees, with extension to 30 degrees, right and left lateroflexion to 30 degrees, and right and left rotation to 30 degrees.  

At the time of examination, there was evidence of guarding and/or muscle spasm, but not so severe as to result in an abnormal gait or spinal contour.  Muscle strength was normal on both the right and left, and there was no evidence of any muscle atrophy.  Deep tendon reflexes were within normal limits on both the right and left, as was sensory examination.  Tests of straight leg raising were positive on both the right and left.  According to the examiner, at the time of examination, the Veteran was suffering from moderate radiculopathy of the right sciatic nerve.  

At the time of a more recent VA spine examination in May 2014, the Veteran complained of a steady increase in back pain with accompanying limitation of movement.  Additionally noted were complaints of tingling in the lower leg with accompanying shooting pains, though with no numbness or incontinence.  When questioned, the Veteran indicated that it was hard for him to sit or stand for long periods, or to walk for long distances.  Moreover, it was difficult for him to find a comfortable position for sleep.  Range of motion measurements showed forward flexion to 60 degrees, with extension to 25 degrees, right lateroflexion to 20 degrees, left lateroflexion to 30 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 20 degrees.  Following repetitive use testing, forward flexion was to 55 degrees, with extension to 25 degrees, right lateroflexion to 20 degrees, left lateroflexion to 30 degrees or greater, right lateral rotation to 10 degrees, and left lateral rotation to 20 degrees.  Contributing to the Veteran's additional limitation of motion following repetitive use were weakened movement, excess fatigability, pain, and interference with sitting, standing, and/or weight bearing.  

According to the examiner, at the time of examination, there was evidence of marked tenderness over the right L5-S1 paraspinal muscles and the right sacroiliac joint.  Moreover, there was evidence of muscle spasm of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour.  

Muscle strength testing was 4/5 on the right for hip flexion, 4/5 on the right for knee extension, 5/5 on the right for ankle plantar flexion, 5/5 on the right for ankle dorsiflexion, and 4/5 on the right for great toe extension.  Deep tendon reflexes were hypoactive at the right knee, and absent at the right ankle.  Sensory examination was normal on the right for the upper anterior thigh, and for the thigh/knee, and decreased on the right for the lower leg/ankle, and the foot/toes.  At the time of examination, tests of straight leg raising were positive on the right.  According to the examiner, the Veteran's right lower extremity radiculopathy was productive of severe constant pain, as well as moderate intermittent pain, and mild paresthesia/dysesthesia.  Reportedly, the nerve roots involved were those of the sciatic nerve, with the severity of radiculopathy being described as "moderate."  

In the opinion of the examiner, the Veteran's right leg "sciatica" referred to the right buttock/upper posterior thigh pain caused by his lumbar spine herniated disc, with radiculopathy being the term applied to the same pain as it extended down the leg in the L5 nerve root dermatomal distribution.  According to the examiner, the two terms essentially referred to different locations of the same condition, with both directly attributable to the Veteran's service-connected lumbar spine herniated disc with intervertebral disc syndrome.  Symptoms of the Veteran's radiculopathy of the right leg shown on examination consisted of diminished strength for hip and knee extension and great toe extension, diminished deep tendon reflexes, and diminished sensation to light touch and pinprick in the L5 dermatome just below the lateral malleolus.  

Pursuant to applicable law and regulation, the criteria for rating diseases and injuries of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In that regard, the 20 percent evaluation currently in effect for the Veteran's service-connected low back disability contemplates the presence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent evaluation is, similarly, in order where there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12-month period, with an incapacitating episode defined as a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  An increased, which is to say, 40 percent evaluation would require demonstrated evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or, in the alternative, favorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation is, similarly, in order where there is evidence of intervertebral disc syndrome characterized by incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12-month period.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5243 (2013).

Based on the aforementioned, it is clear that no more than a 20 percent evaluation is warranted for the Veteran's orthopedic manifestations of his low back disability.  In that regard, at no time during the course of the current appeal has the Veteran been shown to suffer from incapacitating episodes resulting from his service-connected low back disability.  Moreover, forward flexion of the Veteran's thoracolumbar spine has never been any less than 55 degrees.  Significantly, at no time during the course of the Veteran's appeal has there been demonstrated forward flexion of the thoracolumbar spine to 30 degrees or less, or, for that matter, ankylosis of the entire thoracolumbar spine.  Under the circumstances, the 20 percent evaluation currently in effect for the Veteran's service-connected low back pathology is appropriate, and an increased rating is not warranted.  

Turning to the issue of whether a "separate and distinct" evaluation is warranted for the Veteran's radiculopathy of the right lower extremity, and as noted above, at the time of a VA spine examination in October 2012, the Veteran exhibited mild radicular pain in his right lower extremity.  Moreover, in the opinion of the examiner, based on his overall symptomatology, the Veteran was suffering from moderate radiculopathy of the right sciatic nerve.  Significantly, and as noted above, as of the time of a more recent VA spine examination in May 2014, the Veteran complained of constant pain radiating into his right lateral buttock and down the right posterior thigh, which, although it usually stopped just above the knee, occasionally transformed into shooting pains down to the lateral ankle.  Additionally noted was tingling in the pathway of the lower leg on those occasions when the shooting pain would occur.  Sensory examination revealed increased sensation to light touch in the right lower leg and ankle, extending to the foot and toes.  Significantly, in the opinion of the examiner, at the time of examination, the Veteran exhibited radiculopathy symptoms of the right leg consisting of diminished strength for hip and knee extension and great toe extension, diminished deep tendon reflexes, and diminished sensation to light touch and pinprick in the L5 dermatome just below the lateral malleolus consistent with moderate radiculopathy.  

Pursuant to applicable law and regulation, a 10 percent evaluation is warranted where there is evidence of mild incomplete paralysis of the sciatic nerve, with the term "incomplete paralysis" indicating a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating is to be for the mild, or at most, the moderate degree.  In like manner, a 20 percent evaluation is warranted where there is evidence of moderate incomplete paralysis of the sciatic nerve, with a 40 percent evaluation requiring demonstrated evidence of moderately severe incomplete paralysis of that same nerve.  38 C.F.R. § 4.124a and Part 4, Diagnostic Code 8520 (2013).  

Any objective neurologic abnormalities associated with the Veteran's service-connected low back disability are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2013).  Based on the aforementioned evidence, and, in particular, recent evidence of "moderate" radiculopathy of the Veteran's right lower extremity, the Board is of the opinion that a "separate and distinct" 20 percent evaluation is warranted for radiculopathy of the right sciatic nerve on the basis of moderate incomplete paralysis of that nerve.  A greater than 20 percent evaluation is, however, not in order given that, at no time during the course of the current appeal has there been demonstrated evidence of moderately severe incomplete paralysis of the right sciatic nerve.  

In reaching this determination, the Board has taken into consideration the Veteran's potential entitlement to an extraschedular evaluation for his service-connected low back disability.  However, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected low back disorder is appropriately contemplated by the Rating Schedule, and that referral for consideration of an extraschedular evaluation is not, therefore, in order.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 20 percent for lumbar spine for the orthopedic manifestations of the herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome, is denied.

Entitlement to a separate initial evaluation of 20 percent for radiculopathy of the right sciatic nerve is granted, subject to those regulations governing the award of monetary benefits.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


